Citation Nr: 1039299	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a right knee 
disability, claimed as arthritis, to include as due to service-
connected residuals of a left knee injury.  

3.  Entitlement to an increased rating in excess of 10 percent 
for degenerative disc disease and neural foraminal encroachment 
at L4-L5 and L5-S1, with pain radiating from low the back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 
1977.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied entitlement 
to service connection for hypertension and a right knee 
disability and entitlement to an increased rating for service-
connected low back disability.

The April 2004 rating decision also denied entitlement to an 
increased rating in excess of 20 percent for residuals, left knee 
injury.  However, as the Veteran did not file a notice of 
disagreement with respect to the left knee rating, the issue will 
not be considered here on appeal.  

The Veteran provided testimony before a Decision Review Officer 
at the RO in November 2009.  He and his spouse provided testimony 
before the undersigned Acting Veterans Law Judge at the RO in 
April 2010.  Transcripts of both hearings are of record.  

The issue of entitlement to an increased rating in excess of 10 
percent for degenerative disc disease and neural foraminal 
encroachment at L4-L5 and L5-S1, with pain radiating from low 
back is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Hypertension was first demonstrated many years after service 
and is not etiologically related to service.

2.  The record does not establish a current right knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of hypertension have not 
been met.   
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

2.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. § 1110 1131 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

A.	The Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In a letter issued in January 2004, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Nevertheless, the Veteran was provided such notice in the 
January 2004 letter.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all five elements of a service connection claim, as 
required under Dingess, including the disability rating and 
effective date elements of the claims, by a letter dated in March 
2006 but printed in February 2010.  

There was a timing deficiency in that Dingess notice was sent 
after the initial adjudication of the claim.  Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Inasmuch as the 
claim is being denied, no effective date or rating is being set.  
The delayed notice on these elements, therefore, does not deprive 
the Veteran of a meaningful opportunity to participate in the 
adjudication of the claim.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided proper VA examinations in February 2004 and August 
2009 for hypertension and his right knee.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: The duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing 
before the Board, the issues were clearly explained and discussed 
and the Veteran was asked about potential sources of evidence, 
including current and past treatment records.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

II.  Service Connection Claims 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995); 38 C.F.R. § 3.310.  The Board notes that VA amended 
its regulation pertaining to secondary service connection, 
effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) 
(codified at 38 C.F.R. § 3.310).  The new regulation appears to 
place additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the non-service-
connected condition prior to the aggravation.  Because the new 
law appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under the 
law in effect prior to October 10, 2006.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot 
be applied to pending claims if they have impermissibly 
retroactive effects).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension, are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A.  
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  With chronic 
diseases shown as such in service, or within the presumptive 
period after service, so as to permit a finding of service 
connection, subsequent manifestation of the same chronic disease 
at any later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Hypertension

The Veteran contends that he developed hypertension during 
service.      

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters or greater, and isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 millimeters or greater with a diastolic blood  
pressure of less than 90 millimeters.  38 C.F.R. § 4.104, DC 7101 
(Note 1) (2010). 
 To support a diagnosis of hypertension, the blood pressure 
readings must be taken two or more times on at least three 
different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The record demonstrates that the Veteran has current 
hypertension.  He has received continual treatment, including the 
use of prescription medication, since the 1980s, and has had two 
or more diastolic blood pressure readings of 90 millimeters or 
greater on at least three different days.  Therefore, the first 
element of service connection-a current disability-has been 
established.  

Service treatment records, however, do not demonstrate 
hypertension.  An October 1975 treatment record indicated that 
the Veteran reported that he had high blood pressure and sickle 
cell trait.  His blood pressure at that time was 140/95, the 
impression of hypertension was noted to be questionable, and he 
was advised to return for blood pressure checks.  Eight days 
later, the Veteran's standing blood pressure was recorded as 
120/80, within normal limits.  The Veteran's blood pressure was 
taken five more times on five different days and was consistently 
within normal limits, with diastolic blood pressure at 86 
millimeters or lower and systolic blood pressure at 136 
millimeters or lower.  

The Board recognizes that the Veteran was told that he had high 
blood pressure in service.  Indeed, his blood pressure readings 
during service were relatively high.  The Veteran is competent to 
attest to factual matters of which he had first-hand knowledge, 
including what he was told by a doctor.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, he has not reported that he 
was specifically diagnosed with hypertension that met the 
requirements for VA compensation purposes or that he was told by 
a doctor that he had hypertension according to VA criteria.  As 
stated above, such a diagnosis requires certain diastolic and 
systolic blood pressure readings taken two or more times on at 
least three different days.  The evidence of record does not 
establish such a diagnosis in service or within one year of 
separation from service.  Therefore, the second element required 
for service connection-an in-service injury-has not been 
established.  

As the preponderance of the evidence is against a finding of 
service connection for hypertension, the claim must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


B.  Right Knee

For service-connected benefits, there can be no valid claim in 
the absence of proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  To be present as a current 
disability, there must be evidence of the claimed condition at 
the time of the claim, as opposed to sometime in the distant 
past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

To the extent the record documents the Veteran's complaints of 
pain, symptoms such as pain alone are not sufficient to establish 
the existence of a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (symptoms, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted).

The record does not demonstrate a current right knee disability.  
During a VA examination in February 2004, the Veteran reported 
spontaneous right knee pain for the last year and a half.  On 
examination, he was able to extend his right knee to zero degrees 
and flex to 150 degrees.  There was no patella crepitus, joint 
effusion, or tenderness medial or laterally.  While he had 
anterior laxity of the anterior cruciate ligament, comparable to 
the contralateral side, the examiner stated that it was 
congenital in nature and not associated with trauma.  Range of 
motion, from full extension to full flexion, was not associated 
with pain, weakness, or fatigability and the gait was normal 
without limp.  X-rays taken of the right knee were normal.  The 
examiner noted complaints of right knee pain, etiology 
undetermined, and concluded that there was no documentation of 
any occurrence or event in his left knee which led to or impact 
his right knee.  

The Veteran was provided a second VA examination in August 2009, 
where he again reported spontaneous onset of tingling and sharp, 
burning, aching pain in his right knee, although he stated it 
began in 1995-1996.  On physical examination, he was able to flex 
to 120 degrees and extend to zero degrees.  There was no loss of 
joint function with use due to pain, fatigue, weakness, lack of 
endurance or incoordination and there was no anterior, posterior 
or medial lateral instability.  While the Veteran complained of 
some tenderness medially and to a lesser degree laterally at the 
joint line, there was no swelling, heat, redness, scarring, 
crepitus, or patellofemoral pain elicited.  An X-ray again showed 
no evidence of any bone, joint or soft tissue abnormality.  The 
examiner diagnosed normal right knee and concluded that the 
complaints regarding the right knee were not secondary to his 
left knee condition or chronic low back pain.  

All other private and VA treatment records are negative for 
diagnosis of a right knee disability.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, including current symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Therefore, he is competent to testify 
as to the symptom of pain and how often this pain occurs.  
However, his lay statements are outweighed by the opinions of two 
physicians who concluded that while the Veteran does have knee 
pain, he does not have a diagnosable knee disability.  Further, 
the x-rays taken at the VA examinations showed a normal right 
knee.  

As a current right knee disability has not been demonstrated, 
service connection is not warranted.  Absent evidence of such 
current disability, the preponderance of the evidence is against 
the claim; the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for hypertension is denied.  

Service connection for a right knee disability, claimed as 
arthritis, to include as due to service-connected residuals, left 
knee injury is denied.  


REMAND

The Veteran contends that he has been experiencing pain and 
numbness in his left and right leg and has stated that this pain 
is radiating from his lower back.  

A private record of a February 2006 magnetic resonance imaging 
(MRI) test shows that there is a left paramedian disc herniation 
which indents the anterior epidural fat and the anterior left 
aspect of the thecal sac causing mass effect on the left L5 nerve 
root.  VA medical center (VAMC) treatment records, including a 
record from August 2008, note that the Veteran has described pain 
radiating down from his low back to both lower extremities to his 
ankles since 1986.  

During an August 2009 VA examination, the Veteran described 
constant sharp pain in his lower back which radiated down both 
legs, more severe on the right than the left, to the big toe.  
The examiner diagnosed degenerative disc disease, lumbar spine, 
to a mild degree.  However, while the examiner described the 
neurologic findings from his examination, there was no indication 
that an EMG or nerve conduction study was performed or reviewed 
by the examiner and the examiner did not provide any diagnosis or 
opinion on the neurologic symptoms described by the Veteran.  
Such an opinion is required to properly evaluate the current 
severity of the Veteran's lumbar spine disability.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the extent of any 
neurologic disability associated with the 
service connected lumbar spine disability.  
The examiner should review the claims folder 
and indicate that such a review was 
completed.  Any indicated testing should be 
conducted.

The examiner should report all neurologic 
impairment resulting from the service 
connected back disability.  If so, the 
examiner should identify the nerve and 
indicate whether there is radiculopathy, 
complete or partial paralysis, neuralgia, or 
neuritis; and whether any partial paralysis 
neuritis or neuralgia is mild, moderate, 
moderately severe, or severe.

The examiner should also opine as to the 
severity of that impairment.  If there is 
neurologic impairment of the lower 
extremities that is not related to the 
service-connected back disability, the 
examiner should so report.  

The examiner should note any other neurologic 
disability associated with the back 
disability.

A complete rationale must be provided for 
all opinions rendered.  The rationale must 
take into account the Veteran's reports.  If 
the examiner discounts the Veteran's reports, 
the examiner should provide a reason for doing 
so.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, he or she should expressly 
indicate this and provide a supporting 
rationale as to why an opinion cannot be made 
without resorting to speculation.  

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information and 
opinions asked for in this remand.

3.  If the benefits sought on appeal remain 
denied, the RO or AMC should issue a 
supplemental statement of the case before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002& Supp. 2010).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


